Title: From George Washington to Brigadier General Edward Hand, 26 November 1778
From: Washington, George
To: Hand, Edward


  
    Sir,
    Head Quarters Fredericksburgh [N.Y.] Novem. 26th 1778
  
  When I first ordered troops to the Minisinks, Coles fort on the Delaware was recommended to me, as a proper place for them to be posted at, covering at the same time a part of the Frontier of New York, New Jersey and Pensylvania, agreeable to which, my directions to Count Pulaski were given. But the Count, on his arrival in that quarter, has represented to me, the impossibility of taking post at Coles Fort, that place and its environs having been desolated by the enemy, and being quite destitute of forage. I have since directed him to make such a disposition of his corps, as appeared to him best calculated for its 
    
    
    
    accommodation, so as to be as near as possible to the place originally intended—When you arrive at Minisink you will dispose of these and all the other troops, under your command, on the same principles; attending as much to their convenience and easy subsistence, and to the convenience of the inhabitants as you can, consistent with the main object of your command. You will then inform me where the troops are posted. I am Sir Your most Obedt servant

  Go: Washington

